DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/10/2020 has been entered. Claims 1,6-7,9-10,15 and 20-24 have been amended. No Claim has been canceled in this amendment. New Claims 29-32 have been added in this amendment. Claims 1-32 are still pending in this application, with claims 1,10,15 and 24 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.


Applicant’s arguments with respect to rejection of Claims 1,10,15 and 24 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 03/10/2022 on page 12
of applicant's remark regarding Claims 1,10,15,24, the applicant argues that Byun doesn’t teach the CU-UP setting reflective mapping indication in the provisional application 62/630720.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Byun discloses CU-UP sending re-mapping indication (i.e. reflective mapping) to the CU-CP (Byun 62/630720 Page:32 Fig.C-1.1 Step 2,6). Byun further teaches in step 2 and 6 that the bearer modification required message is sent from the CU-UP with the re-mapping indication. The examiner relied on Byun (PGPUB US20200169913) figure 11 for addressing the claimed limitation. The cited paragraphs were used just for more details. The figure 11 of the published application is similar to the figure C-1.1 and the steps 2,6 of figure C-1.1 are same as steps S1102,S1106, Para[0143,0147] of figure 11. The examiner relied on Fang for receiving the downlink packet and sending of it to the terminal with the motivation to modify teachings of Fang by teaching of Byun to have user plane function to set remapping indication. The applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,10-11,15-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2020/0178109 Al, hereinafter referred to as “Fang”) in view of PAN et al. (US 2020/0374948 Al, hereinafter referred to as “Pan”).

Regarding claims 1,10,15 and 24, Fang discloses a communication method, comprising: obtaining, by a central unit-user plane node (CU-UP) (Fang Fig.1 Para[0032] The CU of the base station includes control and user plane), first information (Fang Fig.2,3 Para[0056-59] The update message (i.e. first information) from CU-CP to CU-UP) from a central unit-control plane node (CU-CP) (Fang Fig.1 Para[0032] The CU of the base station includes control and user plane) that instructs the CU-UP to map a first data packet to a data radio bearer (DRB) (Fang Fig.2,3 Para[0051,0057] The update message from the CU-CP provides QoS to DRB mapping or update of the QoS to DRB mapping. The CU-UP uses the mapping to send packet on the appropriate DRB in the downlink), wherein the first data packet belongs to a quality of service (QoS) flow (Fang Fig.3 Para[0058] The QFI in the packet provides information for a QoS), and wherein the reflective mapping indication field (Fang Para[0045] The reflective bit (i.e. reflective mapping indication)) instructs a terminal device (Fang Fig.13 Ref:1306 The UE (i.e. terminal device)) to map an uplink data packet in the QoS flow to the DRB (Fang Para[0045] The reflective bit is sent to the UE to generate remapping of the QoS flow to DRB mapping); receiving, by the CU-UP, the first data packet sent by a core network device (Fang Fig.2 Ref:1.3 Para[0053] The CU-UP receives a downlink packet (i.e. first data packet) from the core network); and sending, by the CU-UP to the terminal device on the DRB, the first data packet (Fang Fig.2 Ref:1.4 Para[0054] The CU-UP sends the downlink packet to the UE).
Fang does not explicitly disclose setting, by the CU-UP based on the first information, a bit of the reflective mapping indication field of the first data packet to indicate whether a mapping from the QoS flow to the DRB needs to be updated.
However, Pan from the same field of invention discloses  setting, by the CU-UP based on the first information, a bit of the reflective mapping indication field of the first data packet to indicate whether a mapping from the QoS flow to the DRB needs to be updated (Pan Fig.5 Para[0091] Table:1 Pan/62-536163 Fig.12-1 Page:18 Section:2.2 Table:1 The SMF sends QoS rule with an indication (i.e. first information) to the UPF (i.e.CU-UP). The UPF includes the RQI (i.e. reflective mapping indication) in the DL packet based on the indication for reflective QoS. The one-bit indication field of the SDAP header is used for the UE to update QoS rule).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “setting, by the CU-UP based on the first information, a bit of the reflective mapping indication field of the first data packet to indicate whether a mapping from the QoS flow to the DRB needs to be updated” as taught by Pan. The suggestion/motivation would have been to enable reflective mapping (Pan Para[0091]).

Specifically for claim 15, Fang discloses the apparatus that includes a processor (Fang Fig.12 Para[0084] The processor electronics), a memory (Fang Fig.12 Para[0084] The memory) and tranceiver (Fang Fig.12 Para[0084] The tranceiver electronics).
Specifically for claim 24, Fang discloses the apparatus that includes a processor (Fang Fig.12 Para[0084] The processor electronics), a memory (Fang Fig.12 Para[0084] The memory) and tranceiver (Fang Fig.12 Para[0084] The tranceiver electronics).

Regarding claims 2 and 16, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang further discloses wherein obtaining, by a CU-UP, first information comprises: receiving, by the CU-UP, the first information sent by a central unit-control plane node (CU-CP) (Fang Fig.2,3 Para[0051,0057] The update message from the CU-CP to CU-UP).
Regarding claims 3,11,17 and 25, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Pan further discloses wherein the first information further indicates to perform reflective mapping from the QoS flow to the DRB (Pan Fig.5 Para[0091] Table:1 Pan/62-536163 Fig.12-1 Page:18 Section:2.2 Table:1 The QoS rule with an indication is to activate reflective QoS at the User plane).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “wherein the first information further indicates to perform reflective mapping from the QoS flow to the DRB” as taught by Pan. The suggestion/motivation would have been to enable reflective mapping (Pan Para[0091]).
Regarding claims 6 and 20, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Pan further discloses wherein setting the bit of the reflective mapping indication field of the first data packet comprises: setting the bit to 1 that indicates to store a mapping rule from the QoS flow to the DRB (Pan Fig.5 Para[0091] Table:1 Pan/62-536163 Fig.12-1 Page:18 Section:2.2 Table:1 The one-bit indication for RQI and set to 1 for the UE to update (i.e. store) rule).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “wherein setting the bit of the reflective mapping indication field of the first data packet comprises: setting the bit to 1 that indicates to store a mapping rule from the QoS flow to the DRB” as taught by Pan. The suggestion/motivation would have been to enable reflective mapping (Pan Para[0091]).



Claims 4-5,12-14,18-19,26-28,30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Pan and further in view of Yang et al. (US 2019/0182211 Al, hereinafter referred to as “Yang”).

Regarding claims 4,12,18 and 26, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer context setup request that comprises the first information.
However, Yang from a similar field of invention discloses wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer context setup request that comprises the first information (Yang Fig.13 Para[0188] Yang/62-710311 Page:6,7 Fig.3 The bearer setup request message is received from the CU-CP with the information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer context setup request that comprises the first information” as taught by Yang. The suggestion/motivation would have been to minimizing packet loss in turn assist with improving system resilience (Yang Para[0032]).

Regarding claims 5,13,19 and 27, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer modification request that comprises the first information.
However, Yang from a similar field of invention discloses wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer modification request that comprises the first information (Yang Fig.13 Para[0190] Yang/62-710311 Page:6,7 Fig.3 The bearer modify request message is received from the CU-CP with the information).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “wherein receiving the first information sent by a CU-CP comprises: receiving, by the CU-UP, a bearer modification request that comprises the first information” as taught by Yang. The suggestion/motivation would have been to minimizing packet loss in turn assist with improving system resilience (Yang Para[0032]).

Regarding claims 14 and 28, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose wherein the method further comprises: receiving, by the CU-CP, second information sent by the CU-UP, wherein the second information indicates that reflective mapping from the QoS flow to the DRB is successful.
However, Yang from a similar field of invention discloses wherein the method further comprises: receiving, by the CU-CP, second information sent by the CU-UP, wherein the second information indicates that reflective mapping from the QoS flow to the DRB is successful (Yang Para[0216] Yang/62-710311 Page:9 Fig.4 13-13b’ The completion indication (i.e. success) is sent from the CU-UP to CU-CP).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “wherein the method further comprises: receiving, by the CU-CP, second information sent by the CU-UP, wherein the second information indicates that reflective mapping from the QoS flow to the DRB is successful” as taught by Yang. The suggestion/motivation would have been to minimizing packet loss in turn assist with improving system resilience (Yang Para[0032]).

Regarding claims 30 and 32, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose wherein the bearer context setup request is configured to request the CU-UP to establish a bearer associated with a PDU session between the CU-UP and the terminal device.

However, Yang from a similar field of invention discloses wherein the bearer context setup request is configured to request the CU-UP to establish a bearer associated with a PDU session between the CU-UP and the terminal device (Yang Fig.21 Yang/62-710311 Page:8-10 Fig.6 The Bearer setup message from CP to UP for a data connection (i.e. PDU session) between the UE and the UP).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “wherein the bearer context setup request is configured to request the CU-UP to establish a bearer associated with a PDU session between the CU-UP and the terminal device” as taught by Yang. The suggestion/motivation would have been to minimizing packet loss in turn assist with improving system resilience (Yang Para[0032]).





Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Pan and further in view of Tang (US 2020/0100134 Al, hereinafter referred to as “Tang”).

Regarding claims 9 and 23, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose setting the bit of the reflective mapping indication field of the first data packet comprises: setting the bit to 0 that indicates no action.
However, Tang from a similar field of invention discloses setting the bit of the reflective mapping indication field of the first data packet comprises: setting the bit to 0 that indicates no action (Tang Para[0055] The RQI (i.e. reflective mapping indication) is 1 bit in the SDAP header and when set to 0 means the update of the mapping rule is not required).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “setting the bit of the reflective mapping indication field of the first data packet comprises: setting the bit to 0 that indicates no action” as taught by Tang. The suggestion/motivation would have been to effectively inform the UE for activation or deactivation of the mapping rule (Tang Para[0003]).



Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Pan and further in view of Palat et al. (US 2019/0357086 Al, hereinafter referred to as “Palat”).

Regarding claims 7 and 21, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang further discloses wherein the first data packet is a first downlink data packet (Fang Fig.2 Ref:1.3 Para[0053] The CU-UP receives a downlink packet (i.e. first downlink data packet) from the core network). Fang in view of Pan does not explicitly disclose after setting the bit to 1, receiving, by the CU-UP, a second data packet sent by the terminal device on the DRB, wherein the second data packet belongs to the QoS flow; receiving, by the CU-UP, a second downlink data packet sent by the core network device, and setting, by the CU-UP, a bit of reflective mapping indication field of the second downlink data packet to 0 that indicates no action.
However, Palat from a similar field of invention discloses after setting the bit to 1 (Palat Fig.2 Para[0031] The bit in the DL packet is set to 1), receiving, by the CU-UP, a second data packet sent by the terminal device on the DRB (Palat Fig.2 Para[0035] The UE updates QoS flow to DRB mapping), wherein the second data packet belongs to the QoS flow (Palat Fig.2 Para[0035] The UE uses new mapping); receiving, by the CU-UP, a second downlink data packet sent by the core network device, and setting, by the CU-UP, a bit of reflective mapping indication field of the second downlink data packet to 0 that indicates no action (Palat Fig.2 Para[0030] The bit in the DL packet is set to 0 means no mapping update).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “after setting the bit to 1, receiving, by the CU-UP, a second data packet sent by the terminal device on the DRB, wherein the second data packet belongs to the QoS flow; receiving, by the CU-UP, a second downlink data packet sent by the core network device: and setting, by the CU-UP, a bit of reflective mapping indication field of the second downlink data packet to 0 that indicates no action” as taught by Palat. The suggestion/motivation would have been to inform the UE for activation or deactivation of the reflective mapping for temporary change of data traffic priority (Palat Para[0027]).



Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Pan, Palat and further in view of Yang. 

Regarding claims 8 and 22, Fang in view of Pan and Palat discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan and Palat does not explicitly disclose wherein the method further comprises: sending. by the CU-UP to a central unit-control plane (CU-CP), second information indicating that reflective mapping from the QoS flow to the DRB is successful.
However, Yang from a similar field of invention discloses wherein the method further comprises: sending. by the CU-UP to a central unit-control plane node (CU-CP), second information indicating that reflective mapping from the QoS flow to the DRB is successful (Yang Para[0216] Yang/62-710311 Page:9 Fig.4 13-13b’ The completion indication (i.e. success) is sent from the CU-UP to CU-CP).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Pan and Palat to have the feature of “wherein the method further comprises: sending. by the CU-UP to a central unit-control plane node (CU-CP), second information indicating that reflective mapping from the QoS flow to the DRB is successful” as taught by Yang. The suggestion/motivation would have been to minimizing packet loss in turn assist with improving system resilience (Yang Para[0032]).


Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Pan and further in view of Xia et al. (WO 2018/201734 Al, hereinafter referred to as “Xia”). 

Regarding claims 29 and 31, Fang in view of Pan discloses the methods and the apparatuses as explained above for Claim 1. Fang in view of Pan does not explicitly disclose receiving, by the CU-UP, a second data packet sent by the core network device; determining, by the CU-UP, a mapping rule from the QoS flow to the DRB is unchanged; and setting, by the CU-UP, a reflective mapping indication field of the second data packet to 0 that indicates no action.
However, Xia from a similar field of invention discloses receiving, by the CU-UP, a second data packet sent by the core network device; determining, by the CU-UP, a mapping rule from the QoS flow to the DRB is unchanged; and setting, by the CU-UP, a reflective mapping indication field of the second data packet to 0 that indicates no action (Xia Fig.12,13 Page:13-14 The core network device  (i.e. CU-UP) sends RQI value 0 when uplink reflective mapping needs to be turned off).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Pan to have the feature of “receiving, by the CU-UP, a second data packet sent by the core network device; determining, by the CU-UP, a mapping rule from the QoS flow to the DRB is unchanged; and setting, by the CU-UP, a reflective mapping indication field of the second data packet to 0 that indicates no action” as taught by Xia. The suggestion/motivation would have been to reduce air interface burden (Xia Page:1).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).





Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0324631 to Jheng (Fig.11 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2021/0037425 to Kainulainen (Fig.7 and associated paragraphs).
3.	Foreign Publication No. KR102355678 (Fig.8 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415